ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that MARC J. MALFARA of BLACKWOOD, who was admitted to the bar of this State in 1993, and who was suspended from the practice of law effective August 1, 2000, for two concurrent six-month terms of suspension by Orders filed July 6, 2000, be suspended from practice for an additional concurrent term of six months for violations of RPC 1.1(a) and (b)(gross neglect and pattern of neglect), RPC 1.3(lack of diligence), RPC 3.2 (failure to expedite litigation), RPC 8.1(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that MARC J. MALFARA be suspended from the practice of law for a period of six months and until further Order of the Court, effective August 1, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.